Title: Samuel Huntington to Brigadier General Louis Le Bèque Du Portail and Lieutenant Colonel Alexander Hamilton, 27 October 1779
From: Huntington, Samuel
To: Du Portail, Louis Le Bèque,Hamilton, Alexander



Philada Octr 27th 1779
Gentlemen,

I am favour’d with your letter of yesterday also one from Colo Hamilton of the 19th instant.
I have not receiv’d any official or particular intelligence from the Count D’Estaing or the southern Army since you left this City.
The enclos’d papers contain all the information I am able to give you either from the southern, northern or eastern Armies.
I am with esteem & regard your hble Servt

S. H. Prest.

